Case 2:20-cv-10627-KM-ESK Document 11-4 Filed 10/02/20 Page 1 of 1 PageID: 88




                                 CERTIFICATE OF SERVICE

        I hereby certify that on October 2, 2020, I electronically filed the foregoing with the clerk

of the court by using the CM/ECF system, which will send a notice of electronic filing to the

following:


                                       Christopher Salloum
                                       SARMASTI PLLC
                                       Fairfield Commons
                              271 U.S. Highway 46 West, Suite A205
                                       Fairfield, NJ 07004
                                     chris@sarmastipllc.com


                                Attorney for Plaintiff MedWell LLC


                                              /s/ Steven L. Penaro
                                              Steven L. Penaro, Esq.

                                              Attorneys for Defendants




                                                  3
LEGAL02/40030060v1
